Title: To James Madison from Francis H. Rozer, 25 October 1801
From: Rozer, Francis H.
To: Madison, James


SirOct 25th. 1801
My Servant George has brought me your name, and informs me you are desirous of hireing him by the year, but the rate I hold him at pr Month is too high, for that period. I omitted inserting in the paper I gave him, the terms by the year. I will take $120 pr Ann: and to return him cloathed in the same manner you receive him. These are the lowest terms I will take for him; and altho’ I am offered $12 pr Month by two boarding houses; I wd prefer his being in a private family. I will also indulge with the privilege of trial for a Month, at the above rate pr. Ann: His chief employment has been that of a waiter, in which capacity, few are equal to him. He has also been accustomed to drive a Carriage, both in my fathers family, & mine—not much used to taking care of horses, or the stable department. If you are ⟨inclined to⟩ take him, I shall be glad to h⟨ear⟩ from you immediately by him; and I will send him up with his cloaths, & such things as he may wish to take up with him. I am Sir Your Most Obt. Servt.
Frs. H. Rozer
The Character I have given him, in the paper he has with him, is a just one as far as I know him—and I have known the Servt. in my fathers family all my life under a good character.
 

   RC (DLC).


   Francis H. Rozer may have been a member of the prominent Rozer (or Rozier) family of Maryland that had owned land in what became the District of Columbia. Members of the family still lived in the district (Records of the Columbia Historical Society, 10 [1907]: 223, 21 [1918]: 10–13).

